Title: Pennsylvania Assembly: Reply to the Governor, 22 August 1755
From: Pennsylvania Assembly
To: 


On August 16, while the Assembly was considering the long message to the governor which they sent three days later, Morris informed the House that, since the treasury was exhausted, he would “readily pass a Bill for striking any Sum in Paper-Money the present Exigency may require; provided Funds are established for sinking the same in five Years.” On the morning of the 21st the Assembly sent a committee to wait upon the governor with an earnest request “that he would now give us a positive answer, whether he will or will not assent” to the £50,000 tax and appropriation bill before him. He responded that afternoon with a verbal message through Secretary Richard Peters reiterating his previous views and declaring that he still thought it his duty to adhere to the proposed amendments exempting the proprietary estates from taxation. At the same time Morris sent a written message demanding “a plain and categorical Answer” as to whether the Assembly would establish a militia, as he had asked on the 9th and several times previously.
The Assembly appointed Joseph Fox and Franklin a committee to prepare a reply to the message of the 16th and the verbal message about the £50,000 bill. The committeemen presented their draft the same afternoon; it was approved at once and was sent to Morris the next day. Also on the afternoon of the 21st the House resumed consideration of a number of petitions from frontier townships asking for arms for their own defense. It was voted to place £1000 of treasury funds in the hands of a committee of five, including Franklin, to be spent, with the consent and approbation of the governor, “for the King’s use.” Another message, the authorship of which is not recorded, also went to Morris on August 22 with the one composed by Fox and Franklin printed here, pointing out that, since new elections would shortly take place, the House would leave it to future assemblies to decide “whether it will be of any real Advantage to establish a regular Militia by Law.” The Assembly adjourned the same day.
 
May it please the Governor,
August 22, 1755
The Governor was pleased, in his Message of the Fourteenth Instant, to tell us, that “he was not yet satisfied it was in his Power, or consistent with his Trust, to pass our Bill without his Amendments, whatever he might be when he heard what we proposed to say to him on that Head;” and we understood those Words to express a Suspension of his Determination for that Time. We since sent him a long Message, containing the Reasons of our Judgment, that it was both in his Power, and consistent with his Trust, to pass the Bill without those Amendments: And yet, in Answer to our Message of Yesterday, requesting his final Resolution, he is only pleased to say, that he is surprized at such a Message, having told us in his said Message of the Fourteenth, that he adhered to his Amendments. We cannot see the Reasons of the Governor’s Surprize on this Occasion, since from all that had passed between us, and especially as he had not then sent down our Bill, we think the Governor could not but expect such a Message from us.
The Governor thought fit in his Message of the Sixteenth to acquaint us, “That he would readily pass a Bill for striking any Sum in Paper-Money the present Exigency may require, provided Funds are established for sinking the same in five Years.”
But as we have no Funds capable of sinking so great a Sum in five Years, without the Assistance of an equitable Tax, to which the Governor would still have his Objections in Favour of the Proprietary Estate; and the Proposal of striking Paper Money, might lead us again into many Disputes, which we chose, by the Form of this Bill, to avoid, agreeable to the Governor’s Advice in his Speech at the Opening of the Session; we, in our Turn, should be surprized to receive such a Proposal now from him, if we had the least Reason to think he was sincerely desirous of having any Thing done for the Defence of the Province.
Being now convinced, that no farther Benefit to the Country can arise from our continuing longer together at this Time; and being under a Necessity of meeting again in a few Weeks to settle the Accounts of the Year, we take Leave to acquaint the Governor, that we incline to adjourn this Day to the Fifteenth of September ensuing, if he hath no Objection to that Time.
Signed, by Order of the House,
Isaac Norris, Speaker.
